department of the treasury internal_revenue_service washington d c contact person telephone number identification_number date number release date index number dear this is in response to your letter of you state therein that you represent a group of people who are interested in starting a legal center public interest law firm that will qualify for exemption under sec_501 you are specifically concerned with whether and to what extent such an organization could engage in lobbying_activities because the organization has not been created yet we are unable to speculate as to whether it will qualify for exemption in addition we are unable to specifically address the myriad of hypothetical situations you have posed we are however happy to provide general information that may assist you in planning your future activities your letter indicates that you plan to represent clients in various forums and to serve as an advocate for the general_public on issues germane to your outlook on matters pertaining to the environment and good governance you propose to have a team of lawyers analysts community organizers and program coordinators that will represent your interests in court as well as before decision makers in the halls of government you also indicate that you plan to write letters to government authorities and elected officials to send out action alerts to the media and activists throughout the community and to get the public involved in your issues you indicate further that you plan to provide free legal advice assistance and counsel to organizations otherwise financially incapable of obtaining such services in matters relating to environmental and natural_resources protection to supply professional legal assistance to planning and conservation groups and to engage on a nonprofit basis in research and information dissemination with respect to legal rights in a healthy environment by giving legal advice appearing before administrative bodies and enforcing environmental laws through court actions sec_501 of the code grants exemption to organizations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes religious charitable educational and scientific purposes whether or not specifically enumerated in the statute in this regard public interest law firms are considered charitable within the meaning of sec_501 of the code because they provide representation for issues of significant public interest in cases that would not be economically feasible for the traditional private law firms a public interest law firm must be organized and operated to litigate significant public policy issues revproc_92_59 copy enclosed sets forth guidelines such an organization must meet to establish exemption under sec_501 of the code although one of your proposed activities is to engage in public interest litigation your purposes appear to be far broader it seems unlikely that you would be recognized as exempt as a public interest law firm though your purposes may be considered charitable because they are educational in nature sec_501 of code however limits exemption to organizations that do not engage in substantial legislative activities such organizations are considered action organizations and do not qualify for exemption an action_organization is defined in sec_1_501_c_3_-1 and includes both organizations that attempt to influence legislation and organizations that intervene in political campaigns in making a determination as to whether an organization is an action_organization both direct and indirect lobbying are considered as attempts to influence legislation attempts to influence legislation that are less than a substantial part of the organization’s activities will not ordinarily jeopardize exemption whether a specific activity constitutes a substantial portion of the total activities of an organization is a factual one and there is no simple rule as to what amount of activities is substantial all the facts and circumstances must be considered to establish more precise standards for determining whether a sec_501 organization’s legislative activities would disqualify it from exempt status congress enacted sec_501 eligible public_charities may elect to comply with the test set forth in that section many of the activities you mention in your letter would be considered attempts to influence legislation one of the primary purposes of your organization in fact appears to be advocating for new policies through direct and indirect appeals to legislators through the electorate or general_public although we are not in a position to examine all of the facts and circumstances it is likely that an organization engaging in the activities you describe would be considered an action_organization and would not be recognized as exempt under sec_501 of the code sec_501 of the internal_revenue_code grants exemption to organizations not organized for profit but operated exclusively for the promotion of social welfare the regulations describe the promotion of social welfare as promoting in some way the common good and general welfare of the people of the community such as bringing about civic betterment and social improvements an organization is considered to be operated for the promotion of social welfare if it primarily engages in social welfare activities which may include attempting to influence legislation through direct and indirect lobbying social welfare activities do not include participating in political campaigns on behalf of or in opposition to any candidate for public_office the operation of a social_club for the benefit of its members or carrying on business with the general_public in a manner similar to organizations operated for profit in considering whether an organization is primarily engaged in social welfare activities the internal_revenue_service considers all the facts and circumstances although we are unable to state with certainty your proposed activities may further social welfare within the meaning of sec_501 you should note that contributions to organizations exempt under sec_501 are not deductible by donors we understand that your primary concern involves lobbying and many issues that may overlap the political arena articles that you may find particularly helpful are topic s affiliations among political lobbying and educational organizations that appeared in the cpe text topic p lobbying issues that appeared in the cpe text and topic j lobbying_activities of sec_501 organizations that appeared in cpe text these texts are prepared yearly as an important tool for maintaining the highest possible level of technical competence among our eo staff the articles are advisory only but do offer some guidance as to the service's interpretation of the relevant laws we have enclosed copies of these articles for your convenience please be advised that this letter is advisory only and has no binding effect on the service the information provided here cannot be relied upon as a ruling on the matters discussed if you have any further questions please contact the person whose name and telephone number are shown in the heading of this letter attachments cpe text articles revproc_92_59 gerald v sack manager exempt_organizations technical group signed gerald v sack sincerely
